UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6949


FRED LEWIS WILSON,

                Plaintiff – Appellant,

          v.

C/O ROBERTS; C/O TABOR; SGT. ELY,

                Defendants – Appellees,

          and

B. COLLINS, SGT.; M. WILLIAMS, C/O; H. BISHOP, C/O; J. DURHAM,
C/O; SGT. KING; LT. KILBOURNE; C/O HYLTON; C/O BOYD; TED
THOMPSON, DR.; M. STANFORD, RN; MELISSA SPEARS, LPN; PATSY
GARNETTE ZEPPA, RN; PATRICIA HILLMAN, RN,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00638-gec-mfu)


Submitted:   December 6, 2010            Decided:   December 22, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Fred Lewis Wilson, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Fred     Lewis    Wilson     appeals    the     district        court’s

judgment entered after a jury found in favor of Appellees and

denied relief on his 42 U.S.C. § 1983 (2006) complaint.                     We have

reviewed the record, conclude that the issues Wilson raises do

not present substantial questions, and find no reversible error.

Accordingly, we decline to authorize preparation of the trial

transcript at government expense and affirm the judgment of the

district    court.      We    grant    Wilson’s    motion   to   withdraw       his

September   2010     motion    for    production    of    documents    and     deny

Wilson’s October 2010 motion for production of documents.                        We

dispense    with     oral    argument    because    the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3